DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 2, the various recitations of “a flexible wire saw” make the claim vague and unclear as for not specifying the correlation between the saw in claim 2 and that in claim 1, clarification is requested. For the sake of examination, the saw in claim 2 is interpreted as referring to that in claim 1.
Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the posterior surface" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 – 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafossee et al. (US Pub. 2009/0222010 A1) in view of Aram et al. (US Pub. 2005/0216023 A1).
Claim 1, Lafossee discloses a method of surgically resecting the humeral head of a patient [abstract, ¶3, ¶9 and ¶14, and Figs.4], comprising: positioning a saw in contact with the humeral head of the patient [¶9, wherein a cutting tool being a saw is used for resecting the humeral head], and reciprocating the saw so as to cut through the humeral head of the patient so as to create a substantially planar surgically prepared surface [¶9 and ¶14, and Fig.4d, wherein the humeral head to be resected creating a planar surface].
Claim 2, Lafossee further discloses wherein: positioning the saw in contact with the humeral head of the patient comprises positioning the saw in contact with a surface of the humeral head of the patient, and reciprocating the saw so as to cut through the humeral head of the patient comprises advancing the saw so as to create the substantially planar surgically prepared surface [¶9 and ¶14, and Figs.4c-4d, wherein the humeral head to be resected creating a planar surface].
Lafossee does not explicitly disclose wherein the saw being a flexible wire saw, and wherein the flexible wire saw is to be positioned in contact with a posterior surface of the bone and to be advanced anteriorly to create the substantially planar surface.
Aram teaches an analogous method for resecting a bone [abstract, Figs. 1 – 5] comprising a step of using a flexible wire saw [30], and wherein the flexible wire saw is to be positioned in contact with a posterior surface of the bone and to be advanced anteriorly to create the substantially planar surface [Figs.2-3, wherein the flexible wire saw 30 is positioned in contact with a far surface and reciprocated while pulling anteriorly to resect the bone creating a substantially planar surface].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Lafossee and Aram, and use the flexible wire saw according to Aram to resect the humeral head creating a planar surface in the method of Lafossee. One would have been motivated to do so in order to perform the method of Lafossee in a minimally invasive manner without requiring large incisions [Aram, ¶1].
Claims 1 and 3 – 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lafossee et al. (US Pub. 2009/0222010 A1) in view of Bleich et al. (US Pub. 2006/0089633 A1).
Claim 1, Lafossee discloses a method of surgically resecting the humeral head of a patient [abstract, ¶3, ¶9 and ¶14, and Figs.4], comprising: positioning a saw in contact with the humeral head of the patient [¶9, wherein a cutting tool being a saw is used for resecting the humeral head], and reciprocating the saw so as to cut through the humeral head of the patient so as to create a substantially planar surgically prepared surface [¶9 and ¶14, and Fig.4d, wherein the humeral head to be resected creating a planar surface].  
Lafossee further discloses positioning the saw in contact with the humeral head of the patient, and reciprocating the flexible wire saw so as to cut through the humeral head of the 
Lafossee does not explicitly disclose that the saw being flexible wire saw, and (as of claim 3) wherein: positioning the flexible wire saw in contact with the humeral head of the patient comprises positioning the flexible wire saw in a protective cannula such that the flexible wire saw forms a loop extending out of the protective cannula that is positioned in contact with the humeral head of the patient, and reciprocating the flexible wire saw so as to cut through the humeral head of the patient comprises reciprocating the flexible wire saw within the protective cannula; (as of claim 4) wherein: the protective cannula comprises a dual-lumen cannula having a first cannula and a second cannula, and positioning the flexible wire saw in the protective cannula such that the flexible wire saw forms a loop extending out of the protective cannula comprises positioning a flexible wire in the protective cannula such that (i) a first end of the flexible wire saw extends out of a first end of the first cannula, (ii) a second end of the flexible wire saw extends out of a first end of the second cannula, and (iii) a middle section of the flexible wire saw extends between a second end of the first cannula and a second end of the second cannula; (as of claim 5) wherein positioning the flexible wire saw in contact with the humeral head of the patient comprises positioning a Gigli saw in contact with the humeral head of the patient.
Bleich teaches an analogous method for resecting bone [abstract and ¶19] comprising the use of a saw being flexible wire saw being Gigli saw [¶53], (as of claims 3 and 5) wherein: positioning the flexible wire saw in contact with the bone of the patient comprises positioning the flexible wire saw in a protective cannula such that the flexible wire saw forms a loop extending out of the protective cannula that is positioned in contact with the bone of the patient, (as of claim 4) wherein: the protective cannula comprises a dual-lumen cannula having a first cannula and a second cannula [Figs. 32-35, having two cannulas 6], and positioning the flexible wire saw in the protective cannula such that the flexible wire saw forms a loop extending out of the protective cannula comprises positioning a flexible wire in the protective cannula such that (i) a first end of the flexible wire saw extends out of a first end of the first cannula, (ii) a second end of the flexible wire saw extends out of a first end of the second cannula, and (iii) a middle section of the flexible wire saw extends between a second end of the first cannula and a second end of the second cannula [¶317 and ¶339, Figs. 30-35, wherein wire 4 has abrasive element 14, and is positioned in protective cannulas 6, and forming a loop between the cannulas positioned in contact with bone, and configured for being pulled back and forth for cutting into bone].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current application to combine the teachings of Lafossee and Bleich, and use the flexible wire saw being Gigli saw and the protective cannulas according to Bleich for resecting the humeral head in the method of Lafossee. One would have been motivated to do so in order to facilitate performing the method of Lafossee in a minimally invasive fashion and enable safe and selective removal of bone while protecting non-surgical tissues from the saw [Bleich, ¶18 and ¶317].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL S. HANNA whose telephone number is (571)270-3248.  The examiner can normally be reached on 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on 571-272-4705.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SAMUEL S HANNA/Primary Examiner, Art Unit 3775